                             UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF TENNESSEE
                                   AT CHATTANOOGA

  JEFFREY S. NICHOLS,                            )
                                                 )
               Plaintiff,                        )
                                                 )
  v.                                             )       No.:        1:20-CV-199-DCLC-CHS
                                                 )
  CENTURION, KATHRYN CAMPBELL,                   )
  PHYLLIS SUTTON, and                            )
  JOHN/JANE DOE,                                 )
                                                 )
               Defendants.                       )

                                 MEMORANDUM & ORDER

        The Court is in receipt of a pro se prisoner’s complaint for violation of 42 U.S.C. § 1983

 [Doc. 2], a related motion for leave to proceed in forma pauperis [Doc. 1], and a motion for a

 preliminary injunction [Doc. 3]. The Court will address Plaintiff’s motion to proceed in forma

 pauperis prior to screening Plaintiff’s complaint pursuant to the Prison Litigation Reform Act

 (“PLRA”) and addressing his motion for a preliminary injunction.

 I.     MOTION TO PROCEED IN FORMA PAUPERIS

        A review of Plaintiff’s certified inmate trust account record demonstrates that Plaintiff

 lacks sufficient financial resources to pay the filing fee. Accordingly, pursuant to 28 U.S.C. §

 1915, Plaintiff’s motion for leave to proceed in forma pauperis [Doc. 1] will be GRANTED.

        Because Plaintiff is an inmate in the Bledsoe County Correctional Complex, he is

 ASSESSED the civil filing fee of $350.00. The custodian of Plaintiff’s inmate trust account is

 DIRECTED to submit to the Clerk, U.S. District Court, 900 Georgia Avenue, Chattanooga,

 Tennessee 37402, as an initial partial payment, whichever is the greater of: (a) twenty percent

 (20%) of the average monthly deposits to Plaintiff’s inmate trust account; or (b) twenty percent

 (20%) of the average monthly balance in his inmate trust account for the six-month period


Case 1:20-cv-00199-DCLC-CHS Document 6 Filed 07/20/20 Page 1 of 13 PageID #: 33
 preceding the filing of the complaint. 28 U.S.C. § 1915(b) (1) (A) and (B). Thereafter, the

 custodian of Plaintiff’s inmate trust account is directed to submit twenty percent (20%) of

 Plaintiff’s preceding monthly income (or income credited to Plaintiff’s trust account for the

 preceding month), but only when such monthly income exceeds ten dollars ($10.00), until the full

 filing fee of three hundred fifty dollars ($350.00) as authorized under 28 U.S.C. § 1914(a) has been

 paid to the Clerk. 28 U.S.C. § 1915(b)(2).

         To ensure compliance with this fee-collection procedure, the Clerk is DIRECTED to mail

 a copy of this memorandum and order to the custodian of inmate accounts at the institution where

 Plaintiff is now confined. The Clerk is also DIRECTED to furnish a copy of this order to the

 Attorney General for the State of Tennessee and the Court’s financial deputy. This order shall be

 placed in Plaintiff’s prison file and follow him if he is transferred to another correctional

 institution.

 II.     PLRA SCREENING

         A.     PLAINTIFF’S ALLEGATIONS

         Plaintiff was diagnosed with gastroesophageal reflux disease (“GERD”)1 in 1989 and was

 prescribed Zantac to treat the condition [Doc. 2 p. 3-4]. Plaintiff was placed in the custody of the

 1
         According to the Mayo Clinic:

         Gastroesophageal reflux disease (GERD) occurs when stomach acid frequently
         flows back into the tube connecting your mouth and stomach (esophagus). This
         backwash (acid reflux) can irritate the lining of your esophagus.

         Many people experience acid reflux from time to time. GERD is mild acid reflux
         that occurs at least twice a week, or moderate to severe acid reflux that occurs at
         least once a week.

         Most people can manage the discomfort of GERD with lifestyle changes and over-
         the-counter medications. But some people with GERD may need stronger
         medications or surgery to ease symptoms.


                                                  2
Case 1:20-cv-00199-DCLC-CHS Document 6 Filed 07/20/20 Page 2 of 13 PageID #: 34
 Tennessee Department of Correction (“TDOC”) in 2004, and numerous medical providers

 confirmed his diagnosis and continued to treat his disease with Zantac or a generic version thereof

 [Id. at 4].

         In January 2020, while housed at the Bledsoe County Correctional Complex (“BCCX”),

 Plaintiff was advised that his Zantac had been discontinued and that he would be switched to

 Prilosec or another medication [Id. at 4-5]. On March 18, 2020, Plaintiff was examined by Dr.

 Rich, one of the physicians employed by Defendant Centurion, TDOC’s contract medical provider

 [Id. at 5]. At that time, Dr. Rich confirmed that Plaintiff’s prescription for Zantac had been

 discontinued due to claims that it could cause cancer [Id.]. Dr. Rich confirmed that Plaintiff

 suffered with chronic GERD and noted the positive lifestyle changes Plaintiff had made in order

 to help ease his symptoms and reduce the amount of medication needed to treat his condition [Id.].

 Dr. Rich also discussed with Plaintiff the medications available on BCCX’s commissary and

 whether they had been effective at treating Plaintiff’s symptoms in the past [Id.]. Plaintiff

 explained to Dr. Rich that he had tried all the medications, and that Prilosec was the only one that

 seemed moderately effective [Id.]. Dr. Rich advised Plaintiff that she would prescribe him Pepcid,

 warning Plaintiff that she did not know if Centurion would approve the medication when heartburn

 medication is available on BCCX’s commissary [Id.].

         Plaintiff received 30 Pepcid tablets on April 8, 2020 [Id. at 6]. According to Plaintiff,

 Pepcid is more effective at controlling his acid reflux than any other medication he has ever tried

 [Id.]. When Plaintiff tried to have the prescription renewed in May 2020, however, Defendant

 Phyllis Sutton, Centurion’s manager/supervisor over the medical clinic, advised Plaintiff that the


 See https://www.mayoclinic.org/diseases-conditions/gerd/symptoms-causes/syc-20361940 (last
 accessed July 16, 2020).



                                                  3
Case 1:20-cv-00199-DCLC-CHS Document 6 Filed 07/20/20 Page 3 of 13 PageID #: 35
 30-day supply had only been prescribed to provide him time to order Pepcid from commissary,

 and that the clinic was only taking emergency patients due to the COVID pandemic [Id.]. Plaintiff

 maintains that Pepcid is not available on commissary [Id.].

        On May 15, 2020, Plaintiff was called to the health clinic for his physical, and while there,

 he discussed his Pepcid order with the nurse practitioner, Ms. Gann [Id.]. Ms. Gann stated that

 Plaintiff’s file indicated that his Pepcid had been discontinued, that it would not be renewed, and

 that he would need to purchase a heartburn medication available on BCCX’s commissary [Id.].

 Ms. Gann stated that “someone named Campbell” had made the decision to discontinue Plaintiff’s

 Pepcid prescription, noting that the file indicated “that Plaintiff had not shown that he had tried to

 treat his condition with lifestyle changes or that he had tried the medications available on

 commissary” [Id.]. When Plaintiff advised Ms. Gann that none of those medications adequately

 controlled his acid reflux, Ms. Gann stated she would sign Plaintiff for a chronic care follow-up

 so that he could discuss the matter with his medical provider [Id.].

        On May 18, 2020, Plaintiff filed a grievance against Defendant Kathryn Campbell, Health

 Services Administrator, stating that she failed to provide him necessary medications and arguing

 that she lacked the medical qualifications to discontinue his medication [Id.]. Ms. Campbell

 responded that she had not written or discontinued Plaintiff’s medication, and that the “order ran

 out and was not renewed based on the provider’s discretion” [Id. at 7]. The following day, Plaintiff

 sent an inmate inquiry to Defendant Sutton asking for Pepcid, or an equivalent medication, to be

 ordered for his condition [Id.]. Plaintiff advised her that the only medication available on

 commissary that would treat his condition is Prilosec, which he is unable to afford [Id.]. Defendant

 Sutton responded on May 22, 2020, advising Plaintiff of the medications available on commissary

 and noting that he would need to see a provider to have his Pepcid prescription renewed [Id.].



                                                   4
Case 1:20-cv-00199-DCLC-CHS Document 6 Filed 07/20/20 Page 4 of 13 PageID #: 36
 Defendant Sutton further advised Plaintiff, “You are not indigent so the Pepcid will not be re-

 ordered for long-term use unless you have a proven diagnosis that supports its use” [Id.].

        Over the next month or so, Plaintiff sent complaints to Centurion and TDOC officials,

 along with inmate inquiries and grievances requesting information about the reasons his

 medication was discontinued [Id. at 8]. He also requested the name of the medical provider who

 refused to renew his Pepcid prescription [Id.]. Plaintiff asserts that “everyone seemed to claim”

 they had not been the individual responsible [Id.].

        Plaintiff asserts that he cannot afford to purchase Prilosec — the only medication off

 commissary that could control his condition [Id. at 8]. Plaintiff maintains that he only makes

 approximately $60 per month in his prison job, and that a 31-day supply of Prilosec would cost

 approximately $90 per month [Id.]. Further, he maintains, even if he had the funds to purchase

 the medication, he would need 7 boxes per month, and the commissary’s limit of 1 box per week

 would not even allow Plaintiff to receive the minimum recommended dosage [Id.]. Therefore, he

 maintains, Defendants have effectively refused him medication necessary to treat a serious medical

 condition in order to maximize Centurion’s profits [See, e.g., id. at 10].

 B.     SCREENING STANDARD

        Under the PLRA, district courts must screen prisoner complaints and sua sponte dismiss

 any claims that are frivolous or malicious, fail to state a claim for relief, or are against a defendant

 who is immune. See, e.g., 28 U.S.C. §§ 1915(e)(2)(B) and 1915A; Benson v. O’Brian, 179 F.3d

 1014 (6th Cir. 1999). The dismissal standard articulated by the Supreme Court in Ashcroft v. Iqbal,

 556 U.S. 662 (2009) and in Bell Atl. Corp. v. Twombly, 550 U.S. 544 (2007) “governs dismissals

 for failure state a claim under [28 U.S.C. §§ 1915(e)(2)(B) and 1915A] because the relevant

 statutory language tracks the language in Rule 12(b)(6).” Hill v. Lappin, 630 F.3d 468, 470–71



                                                    5
Case 1:20-cv-00199-DCLC-CHS Document 6 Filed 07/20/20 Page 5 of 13 PageID #: 37
 (6th Cir. 2010). Thus, to survive an initial review under the PLRA, a complaint “must contain

 sufficient factual matter, accepted as true, to ‘state a claim to relief that is plausible on its face.’”

 Iqbal, 556 U.S. at 678 (quoting Twombly, 550 U.S. at 570).

         Courts liberally construe pro se pleadings filed in civil rights cases and hold them to a less

 stringent standard than formal pleadings drafted by lawyers. Haines v. Kerner, 404 U.S. 519, 520

 (1972). However, allegations that give rise to a mere possibility that a plaintiff might later establish

 undisclosed facts supporting recovery are not well-pled and do not state a plausible claim.

 Twombly, 550 U.S. at 555, 570. Further, formulaic and conclusory recitations of the elements of

 a claim which are not supported by specific facts are insufficient to state a plausible claim for

 relief. Ashcroft v. Iqbal, 556 U.S. 662, 681 (2009).

         In order to state a claim under 42 U.S.C. § 1983, a plaintiff must establish that he was

 deprived of a federal right by a person acting under color of state law. Braley v. City of Pontiac,

 906 F.2d 220, 223 (6th Cir. 1990) (stating that “Section 1983 does not itself create any

 constitutional rights; it creates a right of action for the vindication of constitutional guarantees

 found elsewhere”).

 C.      ANALYSIS

         Plaintiff has sued each individual Defendant in both his or her official and individual

 capacity. Therefore, the Court first addresses any potential liability of the individual Defendants

 before addressing the liability of any Defendant in his or her capacity as a Centurion employee.

 In considering the liability of Defendants, the Court notes that it is well settled that the Constitution

 does not guarantee a prisoner “unqualified access to healthcare.” Hudson v. McMillian, 503 U.S.

 1, 9 (1992). However, the denial of constitutionally adequate medical care violates the Eighth

 Amendment’s prohibition against cruel and unusual punishment, which proscribes acts or

 omissions that produce an “unnecessary and wanton infliction of pain.” Wilson v. Seiter, 501 U.S.

                                                    6
Case 1:20-cv-00199-DCLC-CHS Document 6 Filed 07/20/20 Page 6 of 13 PageID #: 38
 294, 297 (1991). An Eighth Amendment claim for the denial of adequate medical treatment is

 composed of two parts: (1) an objective component, which requires a plaintiff to show a

 “sufficiently serious” medical need; and (2) a subjective component, which requires the plaintiff

 to show the defendants acted with “deliberate indifference” to that need. Farmer v. Brennan, 511

 U.S. 825, 834, 842 (1994). Negligence is insufficient to establish liability; deliberate indifference

 requires a mental state amounting to criminal recklessness. Santiago v. Ringle, 734 F.3d 585, 591

 (6th Cir. 2013) (citing Farmer, 511 U.S. at 834, 839-40). Therefore, to establish an official’s

 liability, a prisoner must show that “the official knows of and disregards an excessive risk to inmate

 health or safety; the official must both be aware of facts from which the inference could be drawn

 that a substantial risk of serious harm exists, and he must also draw the inference.” Farmer, 511

 U.S. at 837.

        Where medical treatment has been provided, a prisoner’s disagreement with the adequacy

 of care given does not implicate the Constitution. Westlake v. Lucas, 537 F.2d 857, 860 n. 5 (6th

 Cir. 1996). This is because “federal courts are generally reluctant to second guess medical

 judgments and to constitutionalize claims which sound in state tort law.’” Id. (quoting Westlake v.

 Lucas, 537 F.2d 857, 860 n.5 (6th Cir. 1976)). Rather, to state a constitutional claim, such a

 prisoner must show that his treatment was “so woefully inadequate as to amount to no treatment

 at all.” Alspaugh v. McConnell, 643 F.3d 162, 169 (6th Cir. 2001).

        1.      Individual Defendants

        Plaintiff’s complaint acknowledges that an unknown medical provider refuses to continue

 his prescription GERD medication, and he acknowledges that neither Kathryn Campbell nor

 Phyllis Sutton are prescribing physicians. Therefore, while each of these named Defendants have

 some relationship to Plaintiff’s health care, neither are responsible for the discontinuance and/or

 denial of prescription medication. Accordingly, Plaintiff has failed to state a claim against Kathryn

                                                   7
Case 1:20-cv-00199-DCLC-CHS Document 6 Filed 07/20/20 Page 7 of 13 PageID #: 39
 Campbell or Phyllis Sutton in their individual capacities. See, e.g, Frazier v. Michigan, 41 F.

 App’x 762, 764 (6th Cir. 2002) (providing that “a complaint must allege that the defendants were

 personally involved in the alleged deprivation of federal rights” to state a claim upon which relief

 may be granted); see also Twombly, 550 U.S. at 555, 570 (finding allegations that give rise to a

 mere possibility that a plaintiff might later establish undisclosed facts supporting recovery do not

 state a plausible claim for relief).

          Given the facts asserted by Plaintiff, he may, however, be able to state a claim against the

 individual(s) responsible for refusing to continue his prescription medication. Therefore, the Court

 will not dismiss John/Jane Doe at this time, though the Court notes that process cannot issue

 against an unnamed individual. Rather, Plaintiff should move to substitute the individual(s)

 responsible once he is able to conduct discovery in this matter.

          2.      Official-Capacity Defendants

          Plaintiff’s suit against the individual Defendants in their official capacities is the equivalent

 of suit against Centurion. See Pusey v. City of Youngstown, 11 F.3d 652, 657 (6th Cir. 1993)

 (noting an official-capacity claim “seeks damages not from the individual officer, but from the

 entity from which the officer is an agent”). Therefore, as long as Centurion is a Defendant, the

 claims against its employees in their official capacities is redundant and subject to dismissal. See,

 e.g., McNutt v. Centurion Med., No. 2:17-CV-212, 2018 WL 735227, at *3 (E.D. Tenn. Feb. 5,

 2018).

          Centurion cannot be subject to § 1983 liability merely because it has employed someone

 who violated Plaintiff’s constitutional rights; that is, it “cannot be held liable under § 1983 on a

 respondeat superior theory.” Monell v. Dep’t of Soc. Servs. of City of New York, 436 U.S. 658,

 691 (1978). Rather, to demonstrate that Centurion bears any liability, Plaintiff must identify a



                                                     8
Case 1:20-cv-00199-DCLC-CHS Document 6 Filed 07/20/20 Page 8 of 13 PageID #: 40
 policy or custom of the entity and show that his particular injury was incurred due to the execution

 of that policy. See Garner v. Memphis Police Dep’t, 8 F.3d 358, 364 (6th Cir. 1993) (citation and

 quotation marks omitted); see also Braswell v. Corr. Corp. of Am., 419 F. App’x 622, 627 (6th

 Cir. 2011) (holding plaintiff must allege “a policy or well-settled custom of the company was the

 ‘moving force’ behind the alleged deprivation” of his rights).

        Here, Plaintiff maintains that he has a chronic, serious medical condition that Defendant

 Centurion is refusing to treat, despite his inability to afford an adequate dosage of a comparable,

 though less effective, medication. He has alleged that Centurion maintains this practice in order

 to cut costs and increase profits. Therefore, accepting Plaintiff’s allegations as true, the Court

 finds Plaintiff has stated a plausible claim against Centurion for the denial of medical care, and the

 Court will allow the case to PROCEED as to this Defendant.

 III.   MOTION FOR INJUNCTIVE RELIEF

        Finally, the Court addresses Plaintiff’s motion for a preliminary injunction [Doc. 3].

 Plaintiff requests that Defendants be enjoined from denying him the medication Pepcid [Id.].

 However, a preliminary injunction may not issue unless the Court provides notice to all parties

 and gives them a chance to be heard. See Fed. R. Civ. P. 65(a)(1). Inasmuch as Plaintiff filed the

 instant motion before the Court any Defendant has been served, the Court treats it as a motion for

 a temporary restraining order. See Fed. R. Civ. P. 65(b).

        Both temporary restraining orders (“TRO”) and preliminary injunctions are governed by

 Federal Rule of Civil Procedure 65. While a preliminary injunction requires notice to the adverse

 party, the purpose of a TRO is to preserve the status quo until an adversarial hearing may be held

 for a preliminary injunction. Fed. R. Civ. P. 65(b)(3); Granny Goose Foods, Inc. v. Bhd. of

 Teamsters & Auto Truck Drivers Local No. 70 of Alameda Cty., 415 U.S. 423, 438-39 (1974). The



                                                   9
Case 1:20-cv-00199-DCLC-CHS Document 6 Filed 07/20/20 Page 9 of 13 PageID #: 41
  factors to be considered in determining whether a TRO or preliminary injunction should issue,

  however, are the same. See, e.g., Workman v. Bredesen, 486 F.3d 896, 904-05 (6th Cir. 2007).

         In determining whether to grant a request for preliminary relief, courts balance the

  following factors: (1) whether plaintiff “has shown a strong likelihood of success on the merits;”

  (2) whether plaintiff will suffer irreparable injury in the absence of an injunction; (3) whether the

  injunction will cause substantial harm to others; and (4) whether the injunction would serve the

  public interest. Overstreet v. Lexington-Fayette Urban Cnty. Gov’t, 305 F.3d 566, 573 (6th Cir.

  2002) (citations omitted). Injunctive relief is “an extraordinary remedy never awarded as of right.”

  Winter v. Nat’l Res. Def. Council, Inc., 555 U.S. 7, 24 (2008). Rather, it “should be granted only

  if the movant carries his or her burden of proving that the circumstances clearly warrant it.”

  Overstreet, 305 F.3d at 573.

         The record at this point does not contain Plaintiff’s relevant medical records, sick call

  requests, or any other supporting documentation for his claims that would suggest that Plaintiff

  has a strong likelihood of success on the merits in this case. Instead, at this juncture, Plaintiff’s

  allegations may or may not state a cognizable claim under § 1983. See, e.g., Darrah v. Krisher,

  865 F.3d 361, 372 (6th Cir. 2017) (citing Estelle v. Gamble, 429 U.S. 97, 107 (1976)) (providing

  that “[a]s a general rule, a patient’s disagreement with his physicians over the proper course of

  treatment alleges, at most, a medical-malpractice claim, which is not cognizable under § 1983,”

  and that “‘[w]here a prisoner has received some medical attention and the dispute is over the

  adequacy of the treatment, federal courts are generally reluctant to second guess medical

  judgments and to constitutionalize claims which sound in state tort law’”). Therefore, the Court

  finds that Plaintiff has not demonstrated a strong likelihood of success on the merits in this case.




                                                   10
Case 1:20-cv-00199-DCLC-CHS Document 6 Filed 07/20/20 Page 10 of 13 PageID #: 42
          As to the second factor, Plaintiff states that the medication he can purchase through

  commissary are either inadequate or are for short-term treatment of GERD [See Doc. 4 p. 2].

  However, medications are nonetheless available to Plaintiff in the interim, and therefore, the Court

  finds that Plaintiff will not suffer irreparable injury if he is forced to take these medications until

  this matter can be heard on the merits.

          As to the third and fourth factors, the Court notes that while there is a public interest is

  served by upholding the civil rights of all individuals, there is also strong public interest in leaving

  the administrative matters of state prisons in the hands of jail officials. McCord v. Maggio, 910

  F.2d 1248, 1250 (1990) (holding prisoner housing is a matter squarely within the “broad

  discretion” of prison officials, “free from judicial intervention” except in extreme circumstances).

  In fact, courts are reluctant to interfere in the day-to-day operations of a prison system unless

  presented with substantial evidence of patently unreasonable conduct. See Bell v. Wolfish, 441

  U.S. 520, 547-48 (1979). As noted above, Plaintiff has access to medications to treat his GERD,

  albeit not the medications of his preference. The Court declines to determine that forcing Plaintiff

  to purchase less effective over-the-counter medications via commissary is patently unreasonable

  conduct. Therefore, the Court finds that the public interest in leaving administrative matters of

  state prisons in the hands of jail officials weighs against entry of a preliminary injunction in this

  case. Rhinehart v. Scutt, 509 F. App’x 510, 516 (6th Cir. 2013); see also Glover, 855 F.2d 277

  (6th Cir. 1988) (setting forth various public policy concerns relating to court intrusion into jail

  administrative matters and holding that a federal court should not “attempt to administer any

  portion of a state correctional system program except in the most compelling situations”).

  Accordingly, Plaintiff’s motion for injunctive relief [Doc. 3] will be DENIED.

  IV.     CONCLUSION



                                                    11
Case 1:20-cv-00199-DCLC-CHS Document 6 Filed 07/20/20 Page 11 of 13 PageID #: 43
        For the reasons set forth above:

        1.     Plaintiff’s motion for leave to proceed in forma pauperis [Doc. 1] is GRANTED;

        2.     Plaintiff is ASSESSED the civil filing fee of $350.00;

        3.     The custodian of Plaintiff’s inmate trust account is DIRECTED to submit the filing
               fee to the Clerk in the manner set for above;

        4.     The Clerk is DIRECTED to mail a copy of this memorandum and order to the
               custodian of inmate accounts at the institution where Plaintiff is now confined, to
               the Attorney General for the State of Tennessee, and to the Court’s financial deputy;

        5.     Plaintiff’s claim that Centurion and John/Jane Doe have denied him adequate
               medical care shall PROCEED;

        6.     The Clerk is hereby DIRECTED to send Plaintiff a service packet (a blank
               summons and USM 285 form) for Defendant Centurion;

        7.     Plaintiff is ORDERED to complete the service packet and return it to the Clerk’s
               Office within twenty-one (21) days of entry of this memorandum and order. At
               that time, the summons will be signed and sealed by the Clerk and forwarded to the
               U.S. Marshal for service pursuant to Fed. R. Civ. P. 4;

        8.     Plaintiff is NOTIFIED that failure to return the completed service packet within
               the time required may result in dismissal of this action for want of prosecution
               and/or failure to follow Court orders;

        9.     Defendant shall answer or otherwise respond to the complaint within twenty-one
               (21) days from the date of service. If Defendant fails to timely respond to the
               complaint, any such failure may result in entry of judgment by default;

        10.    Plaintiff’s motion for injunctive relief [Doc. 3] is DENIED;

        11.    Defendants Kathryn Campbell and Phyllis Sutton are DISMISSED from this
               action, as they bear no individual liability and any claim against them in their
               official capacities is redundant to Plaintiff’s claim against Centurion; and

        12.    Plaintiff is ORDERED to immediately inform the Court and Defendants or their
               counsel of record of any address changes in writing. Pursuant to Local Rule 83.13,
               it is the duty of a pro se party to promptly notify the Clerk and the other parties to
               the proceedings of any change in his or her address, to monitor the progress of the
               case, and to prosecute or defend the action diligently. E.D. Tenn. L.R. 83.13.
               Failure to provide a correct address to this Court within (14) fourteen days of any
               change in address may result in the dismissal of this action.



                                                12
Case 1:20-cv-00199-DCLC-CHS Document 6 Filed 07/20/20 Page 12 of 13 PageID #: 44
        SO ORDERED.

        ENTER:



                                            s/Clifton L. Corker
                                            United States District Judge




                                       13
Case 1:20-cv-00199-DCLC-CHS Document 6 Filed 07/20/20 Page 13 of 13 PageID #: 45
